DETAILED ACTION
	Claims 1-17 are presented on 01/23/2019 for examination on merits.  Claim 1 is an independent base claim.  Claims 1, 6-12, and 14-17 have been amended by a preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-20 of copending Application No. 16/320083 (hereinafter “APP 083”).  
Regarding claim 1, the COP-APP anticipates:
A computer-implemented control method comprising the steps: 
providing a blockchain Transaction comprising a redeem script for an output (APP 083, CLM. 1: providing a blockchain Transaction comprising a redeem script for an output), wherein the redeem script: 
specifies a plurality of public keys, each associated with a corresponding private key (APP 083, CLM. 1: a plurality of public keys, each associated with a corresponding private key; and wherein each public key is uniquely associated with a potential state of at least one data source); and wherein each public key is uniquely associated with a potential state of at least one data source (APP 083, CLM. 1: wherein each public key is uniquely associated with a potential state of at least one data source); and 
ii) comprises logic arranged to provide a result based on which of the plurality of associated private key(s) is used to sign [[the ]]unlocking script (APP 083, CLM. 1: logic arranged to provide a result based on: a determination of which of the 

Regarding dependent claims 2-17 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.  For example, claims 2-11 of the instant application is the same as claims 2-11 of APP 082.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
Claim 1 recites limitations “a blockchain Transaction” and in the providing step and “a further blockchain Transaction” wherein the capitalized word “Transaction” should have been in lower case for formality reasons.  
Claim 1 recites “the plurality of associated private key(s)”
Claims 2-13 each recite “A method according to” deficiently, because they each refer directly or indirectly to claim 1.  Therefore, the Examiner suggests amending the phrase to “the method according to.”
Claim 5 recites a limitation “wherein the computing agent is in communication which a control computing agent” wherein the word “which” is misspelled. It should have been “with.”
Claim 9 has an extra comma in front of “such that” clause.

Claims 15-17 each recite “A system according to claim 14” or “A computer-implemented system according to claim 14” deficiently, because they each refers to claim 14.  Therefore, the Examiner suggests amending the phrase to “the computer-implemented according to claim 14.”  It should be noted that the Applicant should draft claims with consistent terminology.  The Examiner suggests consistently reciting “the computer-implemented system according to claim 14” for claims 15-17.
Claims 15 and 17 each recite the limitation “the at least one computer based resource” missing a hyphen between words “computer” and “based.”  This limitation should be written consistently with that of claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer-implemented system” may be software (i.e., software per se).  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before 
The broadest reasonable interpretation of the claim element “A computer-implemented system” in claim 14 is drawn to a non-structural item which could be interpreted as software per se., because the claimed invention at most describes a set of instructions and/or associated software storage for perform the step(s) of claim 1 .  Therefore, claim 1 is found to be software per se. and thus not eligible for patent protection. 
Dependent claims 15-17, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to render the claims to be statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Or for failing the infringement test of MPEP 608.01(n) (II).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites “the steps” without sufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the plurality of associated private key(s)” without sufficient antecedent basis for this limitation in the claim.
Claims 2-13 each recite “A method according to claim …” without sufficient antecedent basis for this limitation in the claim, because the method to which they each refers directly or The method according to claim…”
Claim 9 recites “a public key in the plurality” without sufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the plurality of keys” without sufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the step(s) of claim 1 and a blockchain” unclearly, because it appears that the Applicant fails to particularly point out how many steps are included in the claim.  The recitation of “the step(s)” lacks sufficient antecedent basis for this limitation in the claim.  In addition, the definition of “a blockchain” is unclear in view of claim 1, because claim 14 appeared to replicate steps of claim 1 while claim 1 has no definition for any specific blockchain.
Claims 15-17 each recite “A system according to claim 14” or “A computer-implemented system according to claim 14” without sufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the execution or operation of a process or apparatus” in the wherein clause. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 20170091756 A1) in view of Smith (US 20170316390 A1).

As per claim 1 (Currently Amended), Stern teaches a computer-implemented control method comprising the steps: 
providing a blockchain Transaction comprising a redeem script for an output (Stern, par. 0153-0154: the script of the redeemed output.  According to blockchain technology, a transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction. ScriptSig is the first half of a script), wherein the redeem script: 
i) specifies a plurality of public keys, each associated with a corresponding private key (Stern, par. 0011: Bitcoin coin (BTC) is essentially a hashed chain of digital signatures based upon asymmetric or public key cryptography); and 
ii) comprises logic arranged to provide a result based on which of the plurality of associated private key(s) is used to sign [[the ]]unlocking script (Stern, par. 0011: The private key is the secret key that is necessary to access BTCs assigned to the corresponding public key address. Private keys start with first character `1` or `3,` where `1` implies use of one key while `3` denotes multiple private keys for `unlocking` a payment); wherein a minimum number of said private keys must be used to sign an unlocking script of a further blockchain Transaction in order to spend the output (Stern, par. 0152-0154: The public key must match the hash given in the script of the redeemed output.  It should be noted that Stern discloses at least one private key is used to redeem the output, which means that a minimum number of said private keys is one).  
However, Stern does not explicitly disclose each public key is uniquely associated with a potential state of at least one data source.  This aspect of the claim is identified as a difference.
In a related art, Smith teaches.
wherein each public key is uniquely associated with a potential state of at least one data source (Smith, par. 0010: combining two or more public keys of potential signers utilizing a multi-signature script which implements the Pay to Script Hash (P2SH) function. The public keys of potential signers can include one or more of the public attest key, a public key of a wallet provider, a public key of the attestor, and a recovery public key of a user; see also par. 0017 and 0138 for potential signers and cosigners presenting public keys uniquely associated with a potential state of data sources including the wallet provider and the attester).
Stern and Smith are analogous art, because they are in a similar field of endeavor in improving digital assets transactions using blockchain technology.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Smith to modify Stern to include potential states of data sources wherein a public key is used for unlocking the spending. For this combination, the motivation 

As per claim 2, the references as combined above teaches [the] method according to claim 1 wherein the logic is arranged to implement the functionality of a logic gate (Stern, par. 0428-0429: the operation of basic logic gates such as AND and XOR).  

As per claim 3, the references as combined above teaches [the] method according to claim 2 wherein the logic gate is a NOT, AND, OR, NOR, XOR, IMPLY, NAND, NONIMPLY or XNOR gate (Note: optional limitations are recited herein) (Stern, par. 0428-0429: the operation of basic logic gates such as AND and XOR).  

As per claim 4 (Currently Amended), the references as combined above teaches [the] method according to claim 1 wherein the state of the at least one data source is determined by a computing agent (Stern, par. 0332-0333: escrow agent; Stern discussed the following: Participant A may send a crypto currency deposit request 4041 to Authority A 4008 to fulfill its obligation of delivering crypto tokens (e.g., previously obtained from the CCDSS or another trusted entity) worth $1 Billion. Authority A may be the CCDSS (e.g., the Fed), another trusted entity (e.g., DTCC), an escrow agent, which is obviously another network node; see also par. 0495 for SOCOACT controller or a control agent).  

As per claim 5, the references as combined above teaches [the] method according to claim 4 wherein the computing agent is in communication which a control computing agent (Stern, par. 0495-0505: the SOCOACT controller … executing a PHP script wherein the controller is in communication with a processor, i.e., a control computing agent).  

Page 2 of 5  
As per claim 6 (Currently Amended), the references as combined above teaches [the] method according tclaim 1, wherein the result is a Boolean result (Stern, par. 0160 and 0265: the result may be true or false, which are Boolean result).  

As per claim 7 (Currently Amended), the references as combined above teaches [the] method according tclaim 1 wherein there are at least two data sources (Stern, par. 0332-0333: escrow agent; Stern discussed Participants A and B as two data sources).  

As per claim 8 (Currently Amended), the references as combined above teaches [the] method according tclaim 1 wherein there are at least two potential states for each data source, each potential state being associated with, or represented by, a public key (Stern, par. 0154-0155: The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the second component; par. 0337: access token data for a participant may be secured by being encrypted with the participant's public key, and the participant).  

As per claim 9 (Currently Amended), the references as combined above teaches [the] method according tclaim 1 and comprising the step: 
for each of the at least one data source: associating a public key in the plurality with a potential state of the data source; such that all possible states of the data source are represented by a respective public key (Stern, par. 0160-0163: there are two states of data source: true or false.  For example, To verify that inputs are authorized to collect the values of referenced outputs, SOCOACT uses a custom scripting system. The input's scriptSig and the referenced output's scriptPubKey are evaluated in that order, with scriptPubKey using the 

As per claim 10 (Currently Amended), the references as combined above teaches [the] method according tclaim 1 wherein the at least one data source comprises a sensor or a signal generation component (Stern, par. 0344: RSS feeds may be from sensor based devices such as a mobile phone; see par. 0426 and 0435 for other types of sensors).  

As per claim 11 (Currently Amended), the references as combined above teaches [the] method according tclaim 1 wherein each public key represents a Boolean value indicative of a potential state of the at least one data source (Stern, par. 0160-0163: the referenced output's scriptPubKey are evaluated; when it returns true, it means authorized; obviously, false means unauthorized).  

As per claim 12 (Currently Amended), the references as combined above teaches [the] method according tclaim 1 wherein: one or more of the plurality of keys may be generated or derived from a base key (Smith, par. 0009-0011: the public attest key is generated by using the hash of the information as an offset, which serves as a base key).  

As per claim 13, the references as combined above teaches [the] method according to claim 12 wherein: the key generation is performed using a deterministic key generation technique (Smith, par. 0011-12 and 0018: the key generation is performed using the P2PKH algorithm, which is a deterministic key generation technique).  

As per claim 14 (Currently Amended), the references as combined above teaches [the] computer-implemented system comprising: at least one computer-based resource arranged to perform the step(s) oclaim 1; and a blockchain (See the reasons of the rejection of claim 1).  

As per claim 15 (Currently Amended), the references as combined above teaches [the] computer-implemented system according to claim 14 wherein the at least one computer based resource is arranged to:  
Page 3 of 5

submit a transaction to a blockchain network (Stern, par. 0167-0168: a client inputs a request to confirm a transaction); 
generate a transaction (Stern, par. 0110: A signed transaction which includes the public attestation key is generated and communicated for storage in a centralized or distributed ledger at the attestation address; par. 0163: When redeeming coins that have been sent to an address, the recipient provides both the signature and the public key.); 
In the same combination of the references, Smith further teaches:
digitally sign a locking script (Smith, par. 0010, 0017 and 0138: combining two or more public keys of potential signers utilizing a multi-signature script which implements the Pay to Script Hash (P2SH) function); and/or 
generate a public/private cryptographic key (Note that optional limitation is recited herein) (Smith, par. 0008-0009: the public attest key is generated by using the hash of the information as an offset).  
Stern and Smith are analogous art to the claimed invention in a similar field of endeavor in improving digital assets transactions using blockchain technology.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Smith to modify Stern to include digitally signed redeem script and the associated key generation to prevent double spending. For this combination, the motivation 

As per claim 16 (Currently Amended), the references as combined above teaches [the] system according to claim 14 wherein the result is used to control or influence the execution or operation of a process or apparatus (Stern, par. 0160-0163: the referenced output's scriptPubKey are evaluated; when the result is true, the sender can create very complex conditions that people have to meet in order to claim the output's value.).  

As per claim 17 (Currently Amended), the references as combined above teaches [the] system according to claim 14 and further comprising at least one sensor or signal generation component arranged and configured to provide an input to the at least one computer based resource (Stern, par. 0344: RSS feeds may be from sensor based devices such as a mobile phone; see par. 0426 and 0435 for other types of sensors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/13/2021